DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on November 16, 2022 is acknowledged.  The traversal is on the ground(s) that a serious burden was not presented and (b) the allegedly materially different process cited in the distinctness section is not found in the application.  This is not found persuasive.  Regarding (a), Applicant does not appear to dispute that the stated classifications are accurate, but only that an Examiner should search both classifications.  The Examiner respectfully disagrees and notes that by Applicant’s reasoning, no case would ever satisfy the burden requirement.  The Examiner reiterates that serious burden is present for the reasons stated in the previous action.  Regarding (b), distinctness does not require the materially different process to be found in the instant application.  Instead, it is the fact that another process not found in the instant application that could utilize the apparatus that establishes distinctness.  The Examiner maintains that the clamping example is valid.  See Sonnen (US 3,891,223) and Martin (US 4,676,531) as similar examples.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapman ‘960 (US 10,456,960).
As to claim 1, Chapman ‘960 teaches an apparatus for forming hat stringers.  Chapman ‘960 teaches a pair of dies (20 and 80) capable of forming a charge into a composite hat stringer having a cap.  Chapman ‘960 provides a punch (30) and a bladder (40) within the cavity (80) which is inherently configured to constrain the cap during forming of a hat section (Figs. 13-16).  As to claims 2-3, Chapman ‘960 provides an elastomer (16:19-21), but which inherently has rigidity to constrain the cap (Figs. 13-16).  As to claim 7, Chapman ‘960 teaches a pressurized forming bladder and positioning device and a controller that controls pressure in the bladder and positioning (operation in the vertical direction) of the bladder (18:18-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘960 (US 10,456,960).
As to claim 4, Chapman ‘960 teaches the same apparatus as claimed except in an inverted configuration.  However, one of ordinary skill in the art would have found it obvious to provide the device in any orientation with respect to gravity.
As to claim 6, Chapman ‘960 shows inflation (Figs. 14-15), and while it is not depicted as to “completely fill” the equivalent of the die cavity (80), one would have found it obvious to optimize the pressure in the Chapman ‘960 bladder, and to arrive at a completely filled die cavity as a result of routine optimization.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘960 (US 10,456,960) in view of Kline (US 4,548,859).  Chapman ‘960 teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
	As to claim 5, Chapman ‘960 is silent to the bladder including reinforcement in an area of the bladder facing the cap.  However, Kline teaches a similar bladder bag (60) which presses a composite material tape ply (90) against the top surface of a mandrel/die (56).  Kline teaches that the bag (60) also has a breather material (78 or 6) which inherently acts as a reinforcement and permits escape of gas.
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kline fabric onto the Chapman ‘960 bladder as an obvious improvement to provide pathways for gas escape.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman ‘960 (US 10,456,960) in view of Alenby (US 20110127698).  Chapman ‘960 teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(1).
	As to claim 5, Chapman ‘960 is silent to the bladder including reinforcement in an area of the bladder facing the cap.  However, Alenby teaches a bag (1) with additional strips of material (13’, 13”) that make the bag thicker in sections facing the cap (Fig. 5e, Fig. 6a) and achieve a larger stiffness ([0054]).  These strips meet the claimed reinforcement.
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Alenby strips onto the Chapman ‘960 bladder as an obvious improvement to control deformation of the bladder/bag during shaping of the article.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 10,369,740) in view of Blot (US 5,378,134).
	As to claim 1, Chapman teaches a pair of dies (Fig. 3, items 38) defining a die cavity configured to make a hat stringer with a cap.  Chapman teaches a punch (42) configured to form the composite charge into the die cavity (Fig. 5).  Chapman teaches a flexible plate (54) configured to constrain the cap as the hat section is formed (Fig. 5).
	Chapman is silent to the bladder located within the die cavity configured to constrain the cap as the hat section is formed.
	Blot provides a bladder (16) located within a die cavity (17&18) which presses upward to constrain the cap while the hat section is formed. 	
It would have been prima facie obvious to simply substitute the Blot bladder for the Chapman flexible plate since they are both known apparatus features for shaping a part to a die/mold.


    PNG
    media_image1.png
    383
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    477
    media_image2.png
    Greyscale

Chapman Fig. 8
Blot Fig. 3, inverted

	As to claims 2 and 3, Blot’s silicone is an elastomer (3:57) and is sufficiently rigid to constrain the cap (Fig. 4, for example) when substituted for Chapman’s flexible plate (54).  As to claims 4 and 6, when the Blot bladder is substituted into Chapman, it is located between the dies and beneath a charge and is sized to completely fill the die (Blot, Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 10,369,740) in view of Blot (US 5,378,134), and further in view of Kline (US 4,548,859).  Chapman and Blot teach the subject matter of claim 1 above under 35 U.S.C. 103.
	As to claim 5, Chapman is silent to the bladder including reinforcement in an area of the bladder facing the cap.  However, Kline teaches a similar bladder bag (60) which presses a composite material tape ply (90) against the top surface of a mandrel/die (56).  Kline teaches that the bag (60) also has a breather material (78 or 6) which inherently acts as a reinforcement and permits escape of gas.
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Kline fabric onto the bladder in the modified Chapman apparatus as an obvious improvement to provide pathways for gas escape.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 10,369,740) in view of Blot (US 5,378,134), and further in view of Alenby (US 20110127698).  Chapman and Blot teach the subject matter of claim 1 above under 35 U.S.C. 103.
	As to claim 5, Chapman is silent to the bladder including reinforcement in an area of the bladder facing the cap.  However, Alenby teaches a bag (1) with additional strips of material (13’, 13”) that make the bag thicker in sections facing the cap (Fig. 5e, Fig. 6a) and achieve a larger stiffness ([0054]).  These strips meet the claimed reinforcement.
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Alenby strips onto the bladder in the modified Chapman apparatus as an obvious improvement to control deformation of the bladder/bag during shaping of the article.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 10,369,740) in view of Blot (US 5,378,134), and further in view of Chapman ‘960 (US 10,456,960).  Chapman and Blot teach the subject matter of claim 1 above under 35 U.S.C. 103.
	As to claim 7, Chapman is silent to controller that coordinates inflation of the bladder and operation of the punch.
Chapman ‘960 teaches a pressurized forming bladder and positioning device and a controller that controls pressure in the bladder and positioning (operation in the vertical direction) of the bladder (18:18-22).
	It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Chapman ‘960 controller into Chapman as an obvious improvement to provide automated operation of the Chapman device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742